         Case 2:21-cv-00492-JMY Document 32 Filed 05/04/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                              :
Gerard Scanlan and Sean Brydges               :      21-cv-00492-JMY
                                              :
                       Plaintiffs,            :      JURY TRIAL DEMANDED
                                              :
               v.                             :
                                              :
Ridley Township, et al.                       :
                                              :
                       Defendants.            :
                                              :



                  DEFENDANT SCOTT WILLOUGHBY’S
  REPLY IN FURTHER SUPPORT OF HIS MOTION TO STRIKE PORTIONS OF
PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT RIDLEY TOWNSHIP’S
                         MOTION TO DISMISS

       On April 30, 2021, Defendant Scott Willoughby (“Willoughby”) filed a Motion to Strike

Portions of Plaintiffs’ Response in Opposition to Defendant Ridley Township’s Motion to Dismiss.

The basis of the motion is Plaintiffs’ inclusion of scandalous allegations against Willoughby in

their April 27, 2021 filing (Docket Entry 27). The baseless and appalling allegations revolving

around solicitation of homicide appear nowhere in Plaintiffs’ Amended Complaint and were raised

for the first time in Plaintiffs’ Response in Opposition to Defendant Ridley Township’s Motion to

Dismiss. On the very same date that Willoughby filed his Motion to Strike, Plaintiffs precipitously

filed their opposition to the motion. Willoughby, through undersigned counsel, files this Reply in

Further Support of his Motion to Strike to correct statements by Plaintiffs through their counsel in

their opposition (Docket Entry 29).

       Willoughby’s Motion to Strike is legally and factually sound, and this Court has the power

to grant the relief Willoughby seeks. Plaintiffs alleged multiple times in their opposition that
           Case 2:21-cv-00492-JMY Document 32 Filed 05/04/21 Page 2 of 3




Federal Rule of Civil Procedure 12(f) does not apply, because Plaintiff’s Opposition to Defendant

Ridley Township’s Motion to Dismiss is not a pleading. In other words, Plaintiffs contend that

because Willoughby is not moving to strike a statement in a pleading – such as a Complaint or an

Answer – Willoughby’s Motion to Strike must be denied. This contention ignores case law.

Willoughby acknowledges that Docket Entry 27 is not a type of pleading articulated in Federal

Rule of Civil Procedure 7(a) – it need not be. “Although Rule 12(f) applies by its terms only to

‘pleadings,’ courts occasionally have applied the Rule to filings other than those enumerated

in Rule 7(a) of the Federal Rules of Civil Procedure.” See Pigford v. Veneman, 215 F.R.D. 2, 5

n.1 (D.D.C. 2003). citing Cobell v. Norton, No. 96–1285, 2003 WL 721477 (D.D.C. March 3,

2003).

         Plaintiffs’ efforts to unjustly disparage Willoughby are transparent. Plaintiffs state in their

opposition to the Motion to Strike that Willoughby’s threat to solicit homicide is “relevant and

important to [their] cause of action.” Docket Entry 29 at 3. However, the threat to solicit homicide

is completely absent from Plaintiffs’ Complaint and Amended Complaint. Logic dictates that it is

not important to their cause of action if they left it out of both their Complaint and Amended

Complaint. Plaintiffs know they cannot insert this allegation in a verified pleading, because it is

false. Plaintiffs now try to minimize their violation of the Federal Rules of Civil Procedure by

stating that they never claimed Willoughby actually engaged in an attempt to commit homicide –

just that he made a threat. Id. However, Plaintiffs have not alleged in a verified document that the

threat included any reference to homicide, and they should not be able to hide behind what they

argue is a “reasonable inference.” Id. at 2. There is nothing reasonable about their disgusting

falsehoods.




                                                   2
         Case 2:21-cv-00492-JMY Document 32 Filed 05/04/21 Page 3 of 3




       Plaintiffs’ statements on pages 8-9 and 14 of Docket Entry 27 reflect cruelly upon

Willoughby’s moral character. They are false and scandalous. For these reasons, and those

articulated in Willoughby’s Motion to Strike Portions of Plaintiffs’ Response in Opposition to

Defendant Ridley Township’s Motion to Dismiss and brief in support thereof, Willoughby

respectfully requests that his motion be granted.



                                             Respectfully submitted,

                                             PIETRAGALLO GORDON ALFANO
                                             BOSICK & RASPANTI, LLP

Date: May 4, 2021                         By: /s/ Marc S. Raspanti
                                             Marc S. Raspanti, Esquire
                                             Douglas K. Rosenblum, Esquire
                                             Joseph L. Gordon, Esquire
                                             1818 Market Street, Suite 3402
                                             Philadelphia, PA 19103
                                             msr@pietragallo.com
                                             dkr@pietragallo.com
                                             jlg@pietragallo.com
                                             (215) 988-1475 (Telephone)
                                             (215) 754-5173 (eFax)




                                                    3
